I agree with the conclusion of the authority regarding the second assignment, to wit: that it is harmless error based on the existence of other compelling evidence. State v. Gordon
(Mar. 31, 1989), Geauga App. No. 1410, *Page 646 
unreported, 1989 WL 260228. However, I would like to note that I do not feel that the United States Supreme Court in Wyrick v.Fields (1982), 459 U.S. 42, 103 S. Ct. 394, 74 L. Ed. 2d 214, can be cited for the proposition that any statement made to the polygraph examiner before or after the polygraph machine was actually operating would be admissible regardless of polygraph stipulations. The facts in Wyrick do not indicate that any such stipulations were present. Therefore, we can not speculate as to what that court would have done had there been specific stipulations present such as we find in the instant case. Further, it would seem implicit that any stipulations entered into regarding the ways in which the results of the polygraph can be used must be construed in the defendant's favor if there is ambiguity since they are essentially serving as a waiver of his rights under the circumstances.
In the instant case it is not clear whether the stipulations are applicable only to the statements made during the actual "hook-up" of the polygraph test or whether the stipulations apply to the entire polygraph process. That would include the pretest dialogue which is basically standard procedure in any polygraph scenario; likewise, the post-test dialogue with the examiner in which explanations to "inconsistencies" are sought by the examiner is de rigueur and would be considered by most law enforcement people to be part and parcel of the entire polygraph procedure.
I am extremely reluctant to conclude that stipulations concerning the use of evidence obtained during any part of the polygraph process must be limited to the actual test itself unless that is what the stipulation specifically provides.
Fortunately, I am in agreement with the majority that there is more than sufficient evidence to otherwise implicate appellant.
Therefore, I concur.